Citation Nr: 0820338	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as an irregular heartbeat.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel











INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The veteran seeks service connection for a heart condition.  
Although service connection for a heart murmur was denied by 
VA in an unappealed February 1961 rating decision, at that 
time the evidence did not show a current heart condition.  
Since that time, the veteran has been diagnosed as having 
atrial fibrillation (irregular heartbeat).  Because service 
connection was not previously denied for atrial fibrillation, 
that disability must be considered de novo.  Boggs v. Peake, 
No. 2007-7137 (Fed. Circ. Mar. 26, 2008); see also Ephraim v. 
Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).   

The veteran's claim for service connection for an irregular 
heartbeat is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that his currently-shown atrial 
fibrillation is the result of his military service.  
Specifically, he asserts that this condition is related to a 
heart murmur that was detected during active duty.  

The service medical records reveal that at his December 1958 
entrance examination, the veteran was noted to have an 
unspecified heart abnormality.  The report of his September 
1960 separation examination shows a Grade II systolic murmur.  
There are no findings of, or treatment for, atrial 
fibrillation.

VA treatment records since February 2003 show a diagnosis of 
atrial fibrillation.  The veteran underwent a pertinent VA 
examination in January 2007.  Irregular heart rhythm with no 
murmurs was found.  The examiner opined that it is less 
likely than not that the murmur noted in service resulted in 
his irregular heart rhythm.

However, in his notice of disagreement which was received by 
the RO in December 2006, the veteran asserted that his 
cardiologist had stated that a systolic murmur can and 
usually does develop into atrial fibrillation.  

Additionally, in his April 2006 claim, the veteran reported 
pertinent treatment at Hines Hospital since 1960.  It is 
unclear whether efforts to obtain such reports have been 
made.  On remand, the RO should ensure that any and all 
treatment records from Hines VA Hospital have been obtained. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
the cardiologist referred to in his 
notice of disagreement, and with any 
necessary assistance from him, attempts 
to obtain records from the identified 
treatment should be made.  

2.	The RO should attempt to obtain copies 
of all cardiological treatment of this 
veteran at Hines VA Hospital since 
1960.  All efforts to obtain these 
records should be fully documented, and 
the VA facility should provide a 
negative response if records are not 
available.  

3.	Following completion of the above, the 
RO should again review the record, 
conduct any additional development as 
may then be indicated, including 
obtaining a current medical opinion, 
and re-adjudicate the claim.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



